
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 843
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Ms. Zoe Lofgren of
			 California submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of
		  Toastmasters International and celebrating its 85th
		  anniversary.
	
	
		Whereas Toastmasters International, a nonprofit
			 organization, has helped its members improve their public speaking and
			 leadership skills since 1924;
		Whereas the ability to speak in a clear and effective
			 manner is a powerful and important skill that can help individuals overcome
			 barriers in virtually every endeavor and line of work;
		Whereas by assisting its members in the development of
			 essential public speaking skills, Toastmasters International performs a
			 valuable service;
		Whereas over the course of the past 85 years, from its
			 founding in 1924 when it began as a small gathering in a YMCA basement through
			 the present when its ranks have grown to approximately 252,000 members, the
			 story of Toastmasters International has been one of dramatic growth and
			 success;
		Whereas members of Toastmasters International have formed
			 over 11,500 clubs that meet in 106 countries worldwide; and
		Whereas this remarkable expansion in clubs is a direct
			 result of the enhanced knowledge and years of experience that Toastmasters
			 International offers to its members: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of
			 Toastmasters International and celebrates its 85th anniversary; and
			(2)encourages
			 individuals throughout the United States to improve their public speaking and
			 leadership skills.
			
